UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6088


MILLANYO WOODY,

                    Petitioner - Appellant,

             v.

TUCKER, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Sherri A. Lydon, District Judge. (2:19-cv-00785-SAL)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


Millanyo Woody, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Millanyo Woody seeks to appeal the district court’s June 19, 2020, order denying

relief on Woody’s 28 U.S.C. § 2254 petition but granting a certificate of appealability on

one of his ineffective assistance of counsel claims. On October 6, 2020, Woody moved for

an extension of time to reopen the appeal period under Fed. R. App. P. 4(a)(6). The district

court did not rule on this motion and, on December 20, 2020, * Woody noted an appeal.

We remand the case for the limited purpose of allowing the district court to rule on

Woody’s Rule 4(a)(6) motion to reopen the appeal period. The record, as supplemented,

will then be returned to this court for further consideration.

                                                                              REMANDED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Woody could have delivered the notice to prison officials for
mailing. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                              2